Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about November 16, 1995, which denied defendant-appellant’s motion to dismiss the complaint as against him, unanimously affirmed, with costs.
The motion court properly found that plaintiffs’ further supplemental verified bill of particulars, together with the affidavit of their dental expert, satisfied the prior court orders and stipulations. Those documents set forth plaintiffs’ claims as to proper dental practices, the actions taken by appellant, and the consequences. By incorporating the second bill of particulars into the third, plaintiffs also indicated the particular dates on which the complained-of actions occurred. The "Response to Demands for Expert”, which discusses the various defendants in separately titled sections, distinguishes which defendants allegedly committed which acts. Concur—Milonas, J. P., Ellerin, Nardelli, Williams and Mazzarelli, JJ.